UNITED STATES COURT OF APPEALS
Filed 6/26/96
                                     TENTH CIRCUIT



 LAUREN HELLMAN,

           Plaintiff-Appellant,
 vs.                                                          No. 95-1543
                                                          (D.C. No. 95-S-2072)
 ROBERT L. HAYS, ETTA J. HAYS,                                 (D. Colo.)
 DAN D. STUART, PETER W. BOOTH,
 REBECCA S. BROMLEY, TED
 SHONTS, SHARON SHIPLEY, ARDIS
 W. SCHMIDT, JOHN ANDERSON,
 DOES I through XX,

           Defendants-Appellees.


                                  ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, KELLY, and LUCERO, Circuit Judges.**


       Mr. Hellman appeals from the district court’s dismissal of his complaint and action

pursuant to 28 U.S.C. § 1915(d). The December 21, 1995, notice of appeal was timely

filed because the district court’s order of dismissal was not entered on the docket until

       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge panel has
determined unanimously that oral argument would not be of material assistance in the
determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is
therefore ordered submitted without oral argument.
November 21, 1995. See I R. doc. 22 at 9; Fed. R. App. P. 4(a)(1). The district court did

not abuse its discretion in dismissing the action. See Denton v. Hernandez, 504 U.S. 25

(1992).

      AFFIRMED. All pending motions are DENIED. The mandate shall issue
forthwith.

                                         Entered for the Court


                                         Paul J. Kelly, Jr.
                                         Circuit Judge




                                           -2-